DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 11, lines 7-10 pertaining to 35 U.S.C 103 rejection, filed 12/22/2020 for claim(s) 1 and 12 with respect the reference Shimizu used have been considered but are moot, because the arguments are mainly directed to newly added limitations (wherein the trickle charging codeword and the fast charging codeword change in different increments) which the examiner have not addressed in previous office action. However, upon further review examiner found the reference Shimizu further teaches the newly added limitation as presented in 103 rejection below.
As “the trickle charging codeword and the fast charging codeword change in different increments” is not clearly defined in the claim language, examiner interpreting “the change in different increments” broadly as “any change happening in the trickle/ fast codeword during certain time periods” as well as “any change happening in the trickle charging codeword with respect to itself during the charge monitoring operation of a secondary cell as illustrated in Figure 6, and specified in the paragraph (see Fig 6, steps S103 and S112, [0020, lines 1-14, 0066]) and any change happening in the fast charging codeword with respect to itself during the charge monitoring operation of the secondary cell (see Fig 6, steps S113 and S121, [0020, lines 1-14, 0036, 0043]). Thus, Shimizu teaches the argued newly amended claim limitation. Additionally, examiner suggests to clearly define the "the trickle charging codeword and 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Ji (US # 20140139176), in view of the US Patent Application Publication by Shimizu (US # 20140145675). 

Regarding Claim 1, Ji teaches in Figure 1, a receiving device (Considering receiving device as (combination of BMS 300 + Battery Cell 200 of an Electronic device), [0033, lines 6-8]) that is wired chargeable (Wired charged using Charger 100, [0034]), comprising: 
a trickle charging device (SWc) that generates a trickle charging current [0036, lines 1-2] for charging a battery (200) of the receiving device [0033, lines 6-8]; 
a trickle charging regulator (320) that controls the trickle charging device [0037, lines 1-3]; 
a fast charging device (SWc’) that generates a fast charging current [0043, lines 1-2] for charging the battery [0043, lines 10-13], wherein the fast charging current is greater than the trickle charging current [0068, lines 8-11]; 
a fast charging regulator (340) that controls the fast charging device [0043, lines 10-13]; and 
Ji fails to teach:
a receiving device that is wirelessly chargeable,
a digital control module that generates a trickle charging codeword for controlling the trickle charging regulator and a fast charging codeword for controlling the fast charging regulator, wherein the trickle charging codeword and the fast charging codeword change in different increments.
(2, [0138]) that is wirelessly chargeable [0064, 0134] comprising a digital control module (Charge State Machine 212421, [0020, lines 1-4]) that generates a trickle charging codeword for controlling the trickle charging circuit [0020, lines 7-8] and a fast charging codeword for controlling the fast charging circuit [0020, lines 11-14], wherein the trickle charging codeword and the fast charging codeword change in different increments (Charge state machine 212421 changes the trickle charge code word from 010 to 101 (see Fig 6, steps S103 and step 107, [0036, also see 0020, lines 1-5]), which is different increment than a change in fast code word from 011 to 101 (see Fig 6, steps S113 and S121, [0043, also see 0020, lines 1-5]). 
Also, the increment change from 0 current (charge stop in time period T3) to the trickle charge (time period T4) and the increment change from 0 current (charge stop in time period T6) to the fast charge (time period T4, see figs. 7 and 10) are different increments of charging current as well, i.e. the fast charge increment is larger than the trickle charge increment.
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include wireless charging as well as digital control of the trickle and quick charging circuits within the apparatus of Ji as taught by Shimizu, in order to provide backup power in case wired charging source fails as well to accurately provide backup control the switching device using digital control, thus providing continues power to the battery.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Ji and Shimizu as applied to claim 1 above, in further view of the US Patent Application Publication by Chen et al. (US # 20190109484). 

Regarding Claim 2, Ji and Shimizu teaches the apparatus of claim 1.
The combination of Ji and Shimizu fail to teach:
further comprising a first current summer that receives the trickle charging current and the fast charging current and generates a battery charging current that is used to charge the battery.
Chen teaches in Figure 1, a charging an electronic device comprising a first current summer (Not shown in Fig) that receives a trickle charging current and a fast charging current and generates a battery charging current that is used to charge a battery [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adding trickle and quick charging current within the charging apparatus of Ji and Shimizu as taught by Chen, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect (see Chen, [0031, lines 7-9]).

Regarding Claim 3, Ji, Shimizu and Chen teaches the apparatus of claim 2.
Ji further teaches:
a trickle charging mode in which only the trickle charging device generates the battery charging current [0038]; 
[0044]; and 
Ji fails to teach:
transition modes in which both the trickle charging device and the fast charging device generate the battery charging current.
Chen teaches in Figure 1, a charging an electronic device comprising a first current summer (Not shown in Fig) that receives transition modes in which both a trickle charging device and a fast charging device generate the battery charging current [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adding trickle and quick charging current within the charging apparatus of Ji and Shimizu as taught by Chen, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect (see Chen, [0031, lines 7-9]).
The combination of Ji and Chen fails to teach:
wherein the digital control module generates values for the trickle and fast charging codewords for: 
Shimizu further teaches in Figures 1, 4 and 5, a receiving device (2, [0138]) that is wirelessly chargeable [0064, 0134] comprising a digital control module (Charge State Machine 212421, [0020, lines 1-4]) that generates values for the trickle the fast charging codewords [0020, lines 7-8, 0020, lines 11-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include wireless charging as well as digital control of the  within the apparatus of Ji and Chen as taught by Shimizu, in order to accurately provide backup control the switching device using digital control, thus providing continues power to the battery.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Ji and Shimizu and Chen as applied to claim 3 above, in further view of the US Patent Application Publication by Tanabe (US # 20130140906).

Regarding Claim 4, Ji, Shimizu and Chen teaches the apparatus of claim 3.
The combination of Ji, Shimizu and Chen fail to teach:
wherein each transition mode comprises: 
a constant current phase in which both the trickle charging codeword and the fast charging codeword are modified so that the battery charging current is constant; and 
Tanabe teaches:
wherein each transition mode comprises: 
a constant current phase in which both the trickle charging codeword and the fast charging codeword are modified so that the battery charging current is constant [0071, lines 1-4, 10-12].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include constant current charging within the charging apparatus of Ji, Shimizu and Chen as taught by Tanabe, in order to provide supply relatively uniform current by eliminating imbalances of cells.
The combination of Ji, Shimizu, Chen and Tanabe fail to teach:

Shimizu further teaches:
a current ramp phase in which only one of the trickle charging codeword [0020, lines 7-8] and the fast charging codeword [0020, lines 11-14] is modified such that the battery charging current ramps up (See charge current in Fig 10, [0047]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include changing currents during trickle and express mode within the charging apparatus of Ji, Shimizu and Chen as taught by Tanabe, in order to implement adaptive fast charging according to the battery capacity while ensuring safety, so as to shorten the charging time.

Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Ji, Shimizu and Chen as applied to claim 2 above, in further view of the US Patent Application Publication by Bergqvist et al. (US # 20130314054).

Regarding Claim 7, Ji, Shimizu and Chen teaches the apparatus of claim 2.
Ji further teaches: 
the trickle charging regulator and the fast charging regulator (See rejection above).
The combination of Ji, Shimizu and Chen fail to teach:

during the constant current phase, the digital control module instructs (i) the trickle charging regulator to control the trickle charging device to decrease the trickle charging current and (ii) the fast charging regulator to control the fast charging device to increase the fast charging current such that the battery charging current remains substantially constant; and 
during the current ramp-up phase, the digital control module instructs the fast charging regulator to increase the fast charging current such that the battery charging current increases.
Bergqvist teaches in Figures 1 and 3, when transitioning from a trickle charging mode to a fast charging mode, the digital control module performs a constant current phase followed by a current ramp-up phase (see Fig 3 [0020]), wherein: 
during a constant current phase, a charging control unit instructs (i) a trickle charging regulator to control the trickle charging device to decrease the trickle charging current (Figure 3(b)) and (ii) a fast charging regulator to control the fast charging device to increase the fast charging current such that the battery charging current remains substantially constant (Fig 3(a)); and 
during a current ramp-up phase, the charging control unit instructs the fast charging regulator to increase the fast charging current such that the battery charging current increases (Abstract, lines 7-11).
 dynamically adjust charging voltage and charging current within the charging apparatus of Ji, Shimizu and Chen as taught by Bergqvist, in order to optimize the charging by periodically adjusting the charging voltage and current as needed in order to provide safe and secure charging to the battery, doing so would help maximize charge rate and cell voltage without overcharging the cells.

Regarding Claim 8, Ji, Shimizu and Chen teaches the apparatus of claim 2.
Ji further teaches: 
the trickle charging regulator and the fast charging regulator (See rejection above).
The combination of Ji, Shimizu and Chen fail to teach:
wherein, when transitioning from a fast charging mode to a trickle charging mode, the digital control module performs a constant current phase followed by a current ramp-down phase, wherein: 
during the constant current phase, the digital control module instructs (i) the trickle charging regulator to control the trickle charging device to increase the trickle charging current  and (ii) the fast charging regulator to control the fast charging device to decrease the fast charging current such that the battery charging current remains substantially constant; and 
(Abstract, lines 7-11).
Bergqvist teaches in Figures 1 and 3, wherein, when transitioning from a fast charging mode to a trickle charging mode, the digital control module performs a constant current phase followed by a current ramp-down phase (Abstract, lines 7-11), wherein: 
during the constant current phase, the digital control module instructs (i) the trickle charging regulator to control the trickle charging device to increase the trickle charging current (Figure 3(a)) and (ii) the fast charging regulator to control the fast charging device to decrease the fast charging current such that the battery charging current remains substantially constant (Figure 3(b)); and 
during the current ramp-down phase, the digital control module instructs the fast charging regulator to decrease the fast charging current such that the battery charging current decreases (Abstract, lines 7-11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include dynamically adjust charging voltage and charging current within the charging apparatus of Ji, Shimizu and Chen as taught by Bergqvist, in order to optimize the charging by periodically adjusting the charging voltage and current as needed in order to provide safe and secure charging to the battery, doing so would help maximize charge rate and cell voltage without overcharging the cells.

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Shimizu as applied to claim 1 above, in further view of the US Patent Application Publication by Tanabe (US # 20130140906).

Regarding Claim 9, Ji and Shimizu teaches the apparatus of claim 1.
Ji further teaches the trickle charging device (SWc) and the fast charging device (SWc’).
Ji teaches charging devices as switches but explicitly fails to teach the charging devices as FETs.
The combination of Ji and Shimizu fail to teach:
wherein the charging devices are FETs.
Tanabe teaches in Figure 2,a power receiving device (200) includes a charging devices are FETs (220a…220d, [0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging devices as FETs within the charging apparatus of Ji and Shimizu as taught by Tanabe, to optimize the switching circuit by using FETs to achieve reliable switching, with less switching time and prevent switching loss.

Regarding Claim 10, Ji and Shimizu teaches the apparatus of claim 1.
The combination of Ji and Shimizu fail to teach:

Tanabe teaches in Figures 1 and 2, a power receiving device (200) wherein a receiving device (200) is coupled to a power transmitter (100) of a battery charging system, for receiving power from the power transmitter via an inductive interface [0128].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include inductive charging within the apparatus of Ji and Shimizu as taught by Tanabe, in order to provide backup power in case wired charging source fails, thus providing continues power to the battery.

Regarding Claim 11, Ji, Shimizu and Tanabe teaches the apparatus of claim 10.
The combination of Ji and Shimizu fail to teach:
wherein the receiving device communicates wirelessly with the power transmitter via the inductive interface [0032].
Tanabe further teaches a receiving device communicates wirelessly with a power transmitter via a inductive interface [0042-0043].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include wireless communication between transmitter and receiver via a inductive interface within the apparatus of Ji and Shimizu as taught by Tanabe, in order to optimize power transfer by reliable communication between the devices, thus reduce power transfer losses.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Ji (US # 20140139176), in view of the US Patent Application Publication by Shimizu (US # 20140145675), in view of the US Patent Application Publication by Chen et al. (US # 20190109484).

Regarding Claim 12, Ji teaches in Figure 1, a receiving device (Considering receiving device as (combination of BMS 300 + Battery Cell 200 of an Electronic device), [0033, lines 6-8]) that is wired chargeable (Wired charged using Charger 100, [0034]), comprising:
a trickle charging device (SWc) that generates a trickle charging current [0036, lines 1-2] for charging a battery (200) of the receiving device [0033, lines 6-8]; 
a trickle charging regulator (320) that controls the trickle charging device [0037, lines 1-3]; 
a fast charging device (SWc’) that generates a fast charging current [0043, lines 1-2] for charging the battery [0043, lines 10-13], wherein the fast charging current is greater than the trickle charging current [0068, lines 8-11]; 
a fast charging regulator (340) that controls the fast charging device [0043, lines 10-13]; 
Ji fails to teach:
a receiving device that is wirelessly chargeable,
a digital control module that generates a trickle charging codeword for controlling the trickle charging regulator and a fast charging codeword for controlling the fast 
Shimizu teaches in Figures 1, 4 and 5, a receiving device (2, [0138]) that is wirelessly chargeable [0064, 0134] comprising a digital control module (Charge State Machine 212421, [0020, lines 1-4]) that generates a trickle charging codeword for controlling the trickle charging circuit [0020, lines 7-8] and a fast charging codeword for controlling the fast charging circuit [0020, lines 11-14], wherein the trickle charging codeword and the fast charging codeword change in different increments  (Charge state machine 212421 changes the trickle charge code word from 010 to 101 (see Fig 6, steps S103 and step 107, [0036, also see 0020, lines 1-5]), which is different increment than a change in fast code word from 011 to 101 (see Fig 6, steps S113 and S121, [0043, also see 0020, lines 1-5]). 
Also, the increment change from 0 current (charge stop in time period T3) to the trickle charge (time period T4) and the increment change from 0 current (charge stop in time period T6) to the fast charge (time period T4, see figs. 7 and 10) are different increments of charging current as well, i.e. the fast charge increment is larger than the trickle charge increment.
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include wireless charging as well as digital control of the trickle and quick charging circuits within the apparatus of Ji as taught by Shimizu, in order to provide backup power in case wired charging source fails as well to accurately provide backup control the switching device using digital control, thus providing continues power to the battery.

a first current summer that receives the trickle charging current and the fast charging current and generates a battery charging current that is used to charge the battery; and 
Chen teaches in Figure 1, a charging an electronic device comprising a first current summer (Not shown in Fig) that receives a trickle charging current and a fast charging current and generates a battery charging current that is used to charge a battery [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adding trickle and quick charging current within the charging apparatus of Ji and Shimizu as taught by Chen, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect (see Chen, [0031, lines 7-9]).

Regarding Claim 14, Ji, Shimizu and Chen teaches the apparatus of claim 12.
Ji further teaches:
a trickle charging mode in which only the trickle charging device generates the battery charging current [0038]; 
a fast charging mode in which only the fast charging device generates the battery charging current [0044]; and 
The combination of Ji and Shimizu fail to teach:
transition modes in which both the trickle charging device and the fast charging device generate the battery charging current.
(Not shown in Fig) that receives transition modes in which both a trickle charging device and a fast charging device generate the battery charging current [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adding trickle and quick charging current within the charging apparatus of Ji and Shimizu as taught by Chen, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect (see Chen, [0031, lines 7-9]).
The combination of Ji and Chen fails to teach:
wherein the digital control module generates values for the trickle and fast charging codewords for: 
Shimizu further teaches in Figures 1, 4 and 5, a receiving device (2, [0138]) that is wirelessly chargeable [0064, 0134] comprising a digital control module (Charge State Machine 212421, [0020, lines 1-4]) that generates values for the trickle the fast charging codewords [0020, lines 7-8, 0020, lines 11-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include wireless charging as well as digital control of the trickle and quick charging within the apparatus of Ji and Chen as taught by Shimizu, in order to accurately provide backup control the switching device using digital control, thus providing continues power to the battery.

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji, Shimizu and Chen as applied to claim 12 above, in further view of the US Patent Application Publication by Tanabe (US # 20130140906).

Regarding Claim 13, Ji, Shimizu and Chen teaches the apparatus of claim 12.
Ji further teaches the trickle charging device (SWc) and the fast charging device (SWc’).
Ji teaches charging devices as switches but explicitly fails to teach the charging devices as FETs.
The combination of Ji, Shimizu and Chen fail to teach:
wherein the charging devices are FETs.
Tanabe teaches in Figure 2,a power receiving device (200) includes a charging devices are FETs (220a…220d, [0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging devices as FETs within the charging apparatus of Ji, Shimizu and Chen as taught by Tanabe, to optimize the switching circuit by using FETs to achieve reliable switching, with less switching time and prevent switching loss.

Regarding Claim 15, Ji, Shimizu and Chen teaches the apparatus of claim 14.
The combination of Ji, Shimizu and Chen fail to teach:
wherein each transition mode comprises: 

Tanabe further teaches:
wherein each transition mode comprises: 
a constant current phase in which both the trickle charging codeword and the fast charging codeword are modified so that the battery charging current is constant [0071, lines 1-4, 10-12].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include constant current charging within the charging apparatus of Ji, Shimizu and Chen as taught by Tanabe, in order to provide supply relatively uniform current by eliminating imbalances of cells.
The combination of Ji, Shimizu, Chen and Tanabe fail to teach:
a current ramp phase in which only one of the trickle charging codeword and the fast charging codeword is modified such that the battery charging current ramps up or ramps down.
Shimizu further teaches:
a current ramp phase in which only one of the trickle charging codeword [0020, lines 7-8] and the fast charging codeword [0020, lines 11-14] is modified such that the battery charging current ramps up (See charge current in Fig 10, [0047]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include changing currents during trickle and express mode within the charging apparatus of Ji, Shimizu and Chen as taught by .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Ji, Shimizu and Chen as applied to claims 2 and 12  above, in further view of the US Patent Application Publication by Baer et al. (US # 20060267552), in further view of the US Patent Application Publication by Zhao (US # 20150180254) and in further view of the US Patent Application Publication by Li et al. (US # 20090195213).
Regarding Claim 5, Ji, Shimizu and Chen teaches the apparatus of claim 2.
The combination of Ji, Shimizu and Chen fail to teach:
a programmable current mirror that generates a mirrored current sink signal based on (i) a tapped current signal tapped from an output of the corresponding fast and trickle charging devices, and (ii) the corresponding charging codeword; 
Baer teaches:
a current mirror that generates a mirrored current sink signal based on (i) a tapped current signal tapped from an output of the corresponding fast and trickle charging devices [0061, lines 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include current mirror to monitor charging current during trickle and express mode within the charging apparatus of Ji, Shimizu and Chen as taught by Baer, in order to keep the output current constant, thus providing the battery from getting overcharged.
The combination of Ji, Shimizu, Chen and Baer fail to teach:

Zhao teaches:
a second current summer (Fig 1, 240) that generates a net current signal based on at least the mirrored current sink signal and a constant current source signal (see last 13 lines of paragraph 0036); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include combine current mirror signal with constant current within the charging apparatus of Ji, Shimizu, Chen and Baer as taught by Zhao, in order to keep the output current constant, thus provide ultimate large total charging current, thus enhancing charging the battery.
The combination of Ji, Shimizu, Chen, Baer and Zhao fail to teach:
a current-to-voltage (I2V) converter that converts the net current signal into a gate control signal for the corresponding fast and trickle charging devices.
The combination of Ji, Shimizu, Chen, Baer and Zhao fail to teach:
a current-to-voltage (I2V) converter that converts the net current signal into a gate control signal for the corresponding fast and trickle charging devices.
Li teaches:
a current-to-voltage (I2V) converter (338) that converts a net current signal into a gate control signal for the corresponding charging device (336, [0030, lines 1-10, 0031, 1-4]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include converter current gate to the a charging 

Regarding Claim 16, Ji, Shimizu and Chen teaches the apparatus of claim 12.
The combination of Ji, Shimizu and Chen fail to teach:
a programmable current mirror that generates a mirrored current sink signal based on (i) a tapped current signal tapped from an output of the corresponding fast and trickle charging devices, and (ii) the corresponding charging codeword; 
Baer teaches:
a current mirror that generates a mirrored current sink signal based on (i) a tapped current signal tapped from an output of the corresponding fast and trickle charging devices [0061, lines 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include current mirror to monitor charging current during trickle and express mode within the charging apparatus of Ji, Shimizu and Chen as taught by Baer, in order to keep the output current constant, thus providing the battery from getting overcharged.
The combination of Ji, Shimizu, Chen and Baer fail to teach:
a second current summer that generates a net current signal based on at least the mirrored current sink signal and a constant current source signal; and 
Zhao teaches:
(Fig 1, 240) that generates a net current signal based on at least the mirrored current sink signal and a constant current source signal (see last 13 lines of paragraph 0036); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include combine current mirror signal with constant current within the charging apparatus of Ji, Shimizu, Chen and Baer as taught by Zhao, in order to keep the output current constant, thus provide ultimate large total charging current, thus enhancing charging the battery.
The combination of Ji, Shimizu, Chen, Baer and Zhao fail to teach:
a current-to-voltage (I2V) converter that converts the net current signal into a gate control signal for the corresponding fast and trickle charging devices.
The combination of Ji, Shimizu, Chen, Baer and Zhao fail to teach:
a current-to-voltage (I2V) converter that converts the net current signal into a gate control signal for the corresponding fast and trickle charging devices.
Li teaches:
a current-to-voltage (I2V) converter (338) that converts a net current signal into a gate control signal for the corresponding charging device (336, [0030, lines 1-10, 0031, 1-4]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include converter current gate to the a charging device within the charging apparatus of Ji, Shimizu, Chen and Baer as taught by Li, in order to enhance the control the output current and control the switch if overvoltage condition exists.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Ji, Shimizu, Chen, Baer, Zhao and Li as applied to claims 5 and 16 above, in further view of the US Patent Application Publication by Tu et al. (US # 20140167681).

Regarding Claim 6, Ji, Shimizu, Chen, Baer and Li teaches the apparatus of claim 5.
Ji further teaches: 
the trickle charging regulator and the fast charging regulator (See rejection above).
The combination of Ji, Shimizu, Chen, Baer and Li fail to teach:
comprising an amplifier that generates an amplifier output signal based on a difference between a present battery voltage level and a battery regulator voltage threshold, wherein:
the charging regulator  further comprises a voltage-to-current (V2I) converter that converts the amplifier output signal into an amplifier current sink signal; and 
Tu teaches:
comprising an amplifier (16) that generates an amplifier output signal based on a difference between a present battery voltage level and a battery regulator voltage threshold (See Figure 2), wherein: 
the charging regulator  further comprises a voltage-to-current (V2I) converter (12).
 amplifier amplifying the battery level with regulator voltage and use Voltage to current converter within the charging apparatus of Ji, Shimizu, Chen, Baer and Li as taught by Tu, in order to enhance the control the charging current supplied to the battery.
The combination of Ji, Shimizu, Chen, Baer, Li and Tu fail to teach:
the second current summer generates the net current signal based on the mirrored current sink signal, the amplifier current sink signal, and the constant current source signal.
Zhao further teaches:
a second current summer (Fig 1, 240) that generates a net current signal based on at least the mirrored current sink signal and a constant current source signal (see last 13 lines of paragraph 0036); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include combine current mirror signal with constant current within the charging apparatus of Ji, Shimizu, Chen and Baer as taught by Zhao, to additionally combine the amplifier current sink signal with net current, in order to keep the output current constant, thus provide ultimate large total charging current, thus enhancing charging the battery.

Regarding Claim 17, Ji, Shimizu, Chen, Baer and Li teaches the apparatus of claim 16.
Ji further teaches: 

The combination of Ji, Shimizu, Chen, Baer and Li fail to teach:
comprising an amplifier that generates an amplifier output signal based on a difference between a present battery voltage level and a battery regulator voltage threshold, wherein:
the charging regulator  further comprises a voltage-to-current (V2I) converter that converts the amplifier output signal into an amplifier current sink signal; and 
Tu teaches:
comprising an amplifier (16) that generates an amplifier output signal based on a difference between a present battery voltage level and a battery regulator voltage threshold (See Figure 2), wherein: 
the charging regulator  further comprises a voltage-to-current (V2I) converter (12).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include amplifier amplifying the battery level with regulator voltage and use Voltage to current converter within the charging apparatus of Ji, Shimizu, Chen, Baer and Li as taught by Tu, in order to enhance the control the charging current supplied to the battery.
The combination of Ji, Shimizu, Chen, Baer, Li and Tu fail to teach:
the second current summer generates the net current signal based on the mirrored current sink signal, the amplifier current sink signal, and the constant current source signal.

a second current summer (Fig 1, 240) that generates a net current signal based on at least the mirrored current sink signal and a constant current source signal (see last 13 lines of paragraph 0036); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include combine current mirror signal with constant current within the charging apparatus of Ji, Shimizu, Chen, Baer, Li and Tu as taught by Zhao, to additionally combine the amplifier current sink signal with net current, in order to keep the output current constant, thus provide ultimate large total charging current, thus enhancing charging the battery.

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Ji, Shimizu, Chen, Baer, Zhao, Li and Tu as applied to claim 17 above, in further view of the US Patent Application Publication by Bergqvist et al. (US # 20130314054).
Regarding Claim 18, Ji, Shimizu, Chen, Baer, Zhao, Li and Tu teaches the apparatus of claim 17.
Ji further teaches: 
the trickle charging regulator and the fast charging regulator (See rejection above).
The combination of Ji, Shimizu, Chen, Baer, Zhao, Li and Tu fail to teach:
when transitioning from a trickle charging mode to a fast charging mode, the digital control module performs a constant current phase followed by a current ramp-up phase, wherein: 

during the current ramp-up phase, the digital control module instructs the fast charging regulator to increase the fast charging current such that the battery charging current increases.
Bergqvist teaches in Figures 1 and 3, when transitioning from a trickle charging mode to a fast charging mode, the digital control module performs a constant current phase followed by a current ramp-up phase (see Fig 3 [0020]), wherein: 
during a constant current phase, a charging control unit instructs (i) a trickle charging regulator to control the trickle charging device to decrease the trickle charging current (Figure 3(b)) and (ii) a fast charging regulator to control the fast charging device to increase the fast charging current such that the battery charging current remains substantially constant (Fig 3(a)); and 
during a current ramp-up phase, the charging control unit instructs the fast charging regulator to increase the fast charging current such that the battery charging current increases (Abstract, lines 7-11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include dynamically adjust charging voltage and charging current within the charging apparatus of Ji, Shimizu, Chen, Baer, Zhao, Li and Tu as taught by Bergqvist, in order to optimize the charging by periodically adjusting the 

Regarding Claim 19, Ji, Shimizu, Chen, Baer, Zhao, Li and Tu teaches the apparatus of claim 17.
Ji further teaches: 
the trickle charging regulator and the fast charging regulator (See rejection above).
The combination of Ji, Shimizu, Chen, Baer, Zhao, Li and Tu fail to teach:
wherein, when transitioning from a fast charging mode to a trickle charging mode, the digital control module performs a constant current phase followed by a current ramp-down phase, wherein: 
during the constant current phase, the digital control module instructs (i) the trickle charging regulator to control the trickle charging device to increase the trickle charging current  and (ii) the fast charging regulator to control the fast charging device to decrease the fast charging current such that the battery charging current remains substantially constant; and 
during the current ramp-down phase, the digital control module instructs the fast charging regulator to decrease the fast charging current such that the battery charging current decreases (Abstract, lines 7-11).
Figures 1 and 3, wherein, when transitioning from a fast charging mode to a trickle charging mode, the digital control module performs a constant current phase followed by a current ramp-down phase (Abstract, lines 7-11), wherein: 
during the constant current phase, the digital control module instructs (i) the trickle charging regulator to control the trickle charging device to increase the trickle charging current (Figure 3(a)) and (ii) the fast charging regulator to control the fast charging device to decrease the fast charging current such that the battery charging current remains substantially constant (Figure 3(b)); and 
during the current ramp-down phase, the digital control module instructs the fast charging regulator to decrease the fast charging current such that the battery charging current decreases (Abstract, lines 7-11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include dynamically adjust charging voltage and charging current within the charging apparatus of Ji, Shimizu, Chen, Baer, Zhao, Li and Tu as taught by Bergqvist, in order to optimize the charging by periodically adjusting the charging voltage and current as needed in order to provide safe and secure charging to the battery, doing so would help maximize charge rate and cell voltage without overcharging the cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al. (US # 20170025882) teaches a Wireless charging an electronic device comprising: 
A wireless charger includes a wireless charging transmitter. The wireless charging transmitter includes a transmission antenna, a driving circuit, a transmission temperature sensor, and a controller. The driving circuit can output a charging signal in a fast charging mode initially. The transmission temperature sensor can detect a transmission temperature value of the transmission antenna. The controller can receive the transmission temperature value from the transmission temperature sensor. The driving circuit is can output the charging signal in a fast charging mode initially. When the transmission temperature value is greater than an overheat value, the controller can control the driving circuit to output in a slow charging mode (Abstract, Fig 1, Also see [0023]).
the US Patent Application Publication by Tanabe et al. (US # 20190215032) teaches in Figures 1 and 2, a receiving device (200) that is wirelessly chargeable [0021], comprising: 
a trickle charging device (209) that generates a trickle charging current for charging a battery of the receiving device [0071, lines 13-16];
The US Patent Application Publication by Fukaya (US # 20130033235) teaches a power supply apparatus includes a power supply unit that outputs power wirelessly to an electronic device comprising: 
  [0210] Further, for example, the CPU 105 can determine whether trickle charging for the battery 210 is currently performed or rapid charging for the battery 210 is currently performed with reference to the charging information of the electronic device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859